Order entered July 8, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00043-CV

              IN THE INTEREST OF R.B., A CHILD, Appellant

               On Appeal from the 199th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 199-30016-2019

                                     ORDER

      By this order, we remove this case from submission on July 19, 2021 and set

the case for submission today, July 8, 2021. See TEX. R. APP. P. 2


                                            /s/    KEN MOLBERG
                                                   JUSTICE